Exhibit 10.3

 

Labor Contract

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.        Party B: Wan Bo  

 

 

 

 

Labor Contract

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.

Legal representative: Shi Lang

Registered Address: Room 1803, Ideal Building, 111 Zhichun Road,

 

Party B: Wan Bo

Resident ID or other ID: [NUMBER]

Address: Building 6, Anningli South District, Haidian District, Beijing

Common Contact Method: [NUMBER]

 

In accordance with the Labor Law of the People’s Republic of China, the Labor
Contract Law of the People’s Republic of China and the relevant labor laws,
regulations, policies and rules and regulations of Beijing Municipal Government,
both Party A and Party B have voluntarily signed this labor contract
(hereinafter referred to as “Contract” or “Labor Contract”) by consensus and
abide by it together.

 

Chapter 1 Premises

 

Article 1Party B guarantees that there is no labor relationship with other units
or organizations and that the information provided by Party B (including but not
limited to education, work experience, professional qualifications, etc.) is
true. The above guarantee is a necessary condition for the entry into force of
this contract.

 

2

 

 

Chapter 2 The Term of Labor Contract

 

Article 2The type of this contract is a fixed-term contract. Party A in the
expiration of the contract three months to party B to carry out an assessment,
Party A believes that meet the conditions of employment can be forwarded, Party
A believes that the option to continue to be examined, but the maximum
probationary period of not more than six months.

 

The term of this contract is three years and one month, effective from January
15, 2020, and terminated on March 7, 2015.

 

Chapter 3 Work content and location

 

Article 3Party B’s job is [the COO]

 

Article 4During the term of the contract, Party A shall have the right to adjust
the work content and post of Party B according to the business needs and the
performance and working ability of Party B, and Party B is willing to comply
with Party A’s management and post adjustment, complete the prescribed workload
on time and meet the prescribed quality standards.

 

Article 5Party B’s main place of work is the city of [Beijing]. According to the
nature of the job work or the needs of Party A, Party B shall obey Party A’s
travel arrangements or short-term assignment. Any change in Party B’s main duty
station shall be agreed upon by both parties.

 

Chapter 4 Working Hours and Rest and Vacations

 

Article 6Party B agrees to implement the corresponding working hours system for
the posts stipulated by Party A and to abide by the corresponding attendance
system.

 

Article 7Party A shall guarantee the right of Party B to rest and take time
leave in accordance with the provisions of relevant national laws and
regulations. If Party A arranges overtime for Party B and arranges for Party B
to change leave in accordance with the law, and cannot change rest, Party A
shall provide Party B’s overtime wage severance in accordance with the law.

 

3

 

 

Article 8Party A shall, in accordance with the provisions of the State, organize
Party B to carry out health examinations on a regular basis.

 

Article 9Party B shall enjoy paid leave in accordance with the provisions of the
State and the regulations of Party A.

 

Chapter 5 Labor remuneration

 

Article 10Party B’s monthly wage shall be carried out in accordance with the
standard of management of Party A’s salary grading, and the minimum wage
stipulated by the Beijing Municipal Government shall not be lower in the case of
The Normal Work provided by Party B, and the wage shall be paid by the three
parts of the basic salary, performance allowance and post allowance.

 

Article 11During the period of this contract, Party A shall have the right to
adjust Party B’s labor remuneration above the minimum wage limit prescribed by
the government of the contracting place, and Party B shall agree to submit to
Party A’s adjustment in accordance with the production and operation status,
party B’s performance, changes in the position, etc.

 

Article 12Party B shall be obliged to pay personal income tax in accordance with
the provisions of the State, and Party A shall withhold The personal income tax
of Party B directly from Party B’s monthly salary in accordance with the
provisions of the State.

 

Article 13Party A shall implement a system of confidentiality of salary, and
Party B shall not disclose its salary and salary to a third party (including
other employees).

 

4

 

 

Chapter 6 Social Security and Welfare

 

Article 14Both Parties are obliged to pay social insurance fees in accordance
with the provisions of the State, and Party A shall handle the relevant social
insurance formalities for Party B.

 

Article 15Article B party shall transfer the personal social insurance
relationship to Party A within 1 month from the date of signing this contract,
otherwise:(1) the liability for late payment of insurance arising therefrom
shall not be borne or repaid. (2) Party A reserves the right to terminate the
labor relationship at any time .

 

Article 16If Party B becomes ill or injured by work, its sick pay, sickness
relief expenses and medical treatment shall be implemented in accordance with
the relevant provisions of the State and the medical system and attendance
system of Party A.

 

Article 17Party B’s wages and medical treatment for occupational diseases or
injuries sustained by work shall be carried out in accordance with the relevant
provisions of the State.

 

Article 18Party A shall provide welfare treatment to Party B in accordance with
the relevant provisions of the State and the relevant provisions of Party A.

 

Chapter 7 Labor Protection and Labor Conditions

 

Article 19Party A shall provide Party B with the necessary working conditions
and labor tools, establish, and improve the production process, and formulate
operating procedures, norms and labor safety and health systems and their
standards.

 

Article 20Party A shall, in accordance with the provisions of the State,
organize Party B to carry out health examinations on a regular basis.

 

5

 

 

Chapter 8 Labor Discipline

 

Article 21Party B shall strictly abide by and strictly implement the labor
disciplines and rules and regulations formulated by Party A according to law,
strictly abide by the requirements of labor safety and health system, production
process, operation process and work specifications, love the property of Party
A, and actively participate in training organized by Party A Efforts to improve
vocational and technical skills to complete the job.

 

Article 22Party B shall, during its normal working hours, devote all its time,
energy, technology and skills to the performance of its obligations under this
contract and effectively perform its duties and make the best efforts to ensure
the successful completion of the tasks assigned by Party A. Party B undertakes
not to engage in other part-time activities and work during the period of this
contract and strictly fulfills its obligation to limit the competitiveness of
the profession.

 

Article 23Party B shall not engage in any activity that violates the laws of
China, the provisions of Party A or may harm the interests of Party A. Party B
shall abide by professional ethics and shall not use its work or position in
Party A to directly or indirectly seek personal gain for himself.

 

Article 24Party B shall keep the trade secrets of Party A (including the trade
secrets of Party A-affiliated enterprises, customers and business partners known
at work) and specify compliance with the Agreement on The Non-disclosure of
Intellectual Property Rights and Their Non-disclosure signed by both parties.
The Intellectual Property and Non-Disclosure Agreement is Annex A of this
Contract and forms an integral part of this contract.

 

Article 25If Party B violates Party A’s labor discipline and rules and
regulations, A may, in accordance with labor discipline and rules and
regulations, impose disciplinary or economic penalties until the contract is
terminated. Party A shall have the right to manage and reward and punish Party B
in accordance with the provisions of national laws, regulations and the rules
and regulations established by Party A.

 

6

 

 

Chapter 9 Alteration and Cancellation of Labor Contracts

 

Article 26In any of the following cases, both parties shall change the contract
and promptly go through the procedures for changing the contract:

 

(1)The parties A and B have changed this contract by consensus;

 

(2)If the objective circumstances on which the contract is concluded have
changed significantly, which makes the contract unperformable, and the contract
is changed by mutual agreement;

 

(3)If the laws and regulations on which this contract is concluded have changed.

 

Article 27If one party requests to change this contract in accordance with
paragraph (2) of the preceding article, it shall notify the other party in
writing of the change request, and the other party shall reply in writing within
15 days (including 15 days) to the party requesting the change of the contract,
and if it does not reply within 15 15 days, it shall be deemed to be
inconsolable to change the contract.

 

Article 28Within the term of the contract, the contract may be terminated in
advance by the agreement of both parties a.

 

Article 29Party B may terminate this contract at any time if it has one of the
following circumstances:

 

(1)During the probationary period, Party B is found to be in eligible for
employment;

 

(2)Party B violates the guarantees agreed in chapter I of this contract;

 

7

 

 

(3)Party B’s serious dereliction of duty and fraud for personal gain, which
causes serious damage to Party A;

 

(4)During the period of this contract, Party B establishes a labor contract
relationship or part-time work with other units, which has a serious impact on
the completion of Party A’s work tasks, or if Party A fails to correct it within
three working days after it is proposed;

 

(5)Party B seriously violates Party A’s labor discipline or Party A rules and
regulations, including but not limited to:

 

(a)a major adverse effect on Party A’s goodwill, directly or indirectly, due to
Party B’s conduct;

 

(b)Refusal to carry out party A’s arrangement of work or to comply with Party
A’s management or post adjustment without justifiable reasons;

 

(c)in violation of the confidentiality of Party A’s salary;

 

(d)the use of work for personal gain and the collection of any form of
kickbacks, commissions, red envelopes, or the appropriation of the property of
the company;

 

(e)breach of the duty of restriction on on-the-job competition;

 

(f)the disclosure of party A’s trade secrets or the infringement of Party A’s
intellectual property rights;

 

(g)Other acts in which labor contracts may be terminated at any time in
accordance with Party A’s rules and regulations .

 

(6)Party B shall be investigated for criminal responsibility or re-education
through labor in accordance with the law.

 

8

 

 

Article 30Party B may, in any of the following circumstances, notify Party B in
writing 30 days in advance to terminate this contract or to pay Party B one
month’s salary immediately after the termination of this contract:

 

(1)Party B is ill or injured by non-work, and after the expiration of medical
treatment, he cannot engage in the original work or to perform work arranged
separately by Party A;

 

(2)Party B is not competent for the job, after training or adjustment of the
job, still not competent for the job;

 

(3)If the objective circumstances on which this contract is based at the time of
the conclusion of this contract have changed significantly, resulting in the
non-performance of this contract, it may not be possible to reach agreement on
the modification of the contract within the period agreed upon in this contract.

 

Article 31When Party A meets the statutory conditions for the reduction of
personnel, it may terminate this contract through statutory procedures.

 

Article 32Party B has one of the following circumstances, and Party A shall not
terminate this contract in advance in accordance with the provisions of Article
30 and Article 31 of this contract.

 

(1)The workers engaged in occupational hazards engaged in occupational disease
hazards have not been examined for occupational health before leaving their
posts, or the patients suspected of occupational diseases have not undergone
occupational health examinations before leaving their posts, or during the
period of diagnosis or medical observation of patients with occupational
diseases;

 

(2)suffering from occupational diseases or being injured by work during the
period of the contract and having been confirmed to have lost or partially
incapacitated the ability to work;

 

9

 

 

(3)Sickness or injury or injury due to work, within the prescribed medical
period;

 

(4)Female workers during pregnancy, childbirth and lactation;

 

(5)having worked continuously in Party A for fifteen years and less than five
years from the statutory retirement age;

 

(6)Other circumstances as prescribed by laws and administrative regulations.

 

Article 33In one of the following circumstances, Party B may at any time notify
Party A of the termination of this contract:

 

(1)Party A fails to provide labor protection or labor conditions in accordance
with the provisions of the labor contract;

 

(2)Party A fails to pay Party B’s labor compensation in full and on time;

 

(3)Party A has not paid social insurance premiums for Party B in accordance with
the law, except due to Party B’s fault;

 

(4)Party A’s rules and regulations violate the provisions of laws and
regulations and harm the legitimate rights and interests of Party B;

 

(5)Party A, by means of fraud, coercion or taking advantage of the danger of
persons, so that Party B, in violation of the true meaning of the conclusion or
modification of the labor contract;

 

(6)Other circumstances under which laws and administrative regulations provide
that workers may terminate the labor contract immediately.

 

10

 

 

Article 34Party B may terminate this contract after giving written notice to
Party A 30 days in advance. Party B may terminate this contract after three
days’ written notice of Party A during the probationary period of this contract.
In order to ensure that the above-mentioned notice period of separation really
plays the role of transition, handover, if Party B in the notice period of
separation proposed to take annual leave with pay, Party B agreed that Party A
can make the following choices:

 

(1)The notice period of separation during the leave period shall be calculated,
and the notice period of separation shall continue to be calculated pending the
end of the leave;

 

(2)Party B shall not be authorized to take annual leave within the notice of
separation, but the salary of the non-annual leave shall be paid to Party B at
the time of separation.

 

Article 35This contract shall be terminated in any of the following
circumstances:

 

(1)The labor contract expires;

 

(2)Party B begins to enjoy basic old-age insurance treatment in accordance with
the law;

 

(3)Party B shall die, or shall be declared dead or disappeared by the people’s
court;

 

(4)Party A is declared bankrupt according to law;

 

(5)If Party A has its business license revoked, ordered to close it, revoked it
or the employer decides to dissolve it in advance;

 

(6)Other circumstances as prescribed by laws and administrative regulations.

 

11

 

 

Article 36Regardless of the reasons for canceling or terminating this contract,
Party B shall do the work and handover of property before resignation in
accordance with the provisions of Party A. If Party B fails to handle the work
and property handover procedures as required by Party A, or has caused economic
losses to Party A that have not yet been processed or are under investigation
due to other issues, Party A has the right to refuse to go through the
separation procedures. If Party B leaves the company without authorization in
violation of the above agreement, Party A will hold Party B accountable for
compensation, including directly deducting relevant payments from Party B’s
salary. If Party A finds that Party B still has unhanded work or property after
Party B leaves, Party B is still obliged to complete the handover in a timely
and proper manner, otherwise Party A will hold Party B accountable for
compensation

 

Article 37After the termination of this contract, the terms of the settlement of
labor disputes, intellectual property rights and non-disclosure agreements,
other provisions expressly agreed to remain in force, and the provisions that
should continue to be enforced according to their nature and content shall
continue to be in force.

 

Article 38Party B shall submit a written notice of separation on paper (the
format is uniformly produced by the human resources department of Party A) and
submit the Application for Separation to Party A on the date of Party B’s
application for separation, and submit the invalidity of the separation by
e-mail or fax.

 

12

 

 

Chapter 10 Restrictions on competition during employment

 

Article 39Party B shall have the obligation to restrict the competitive bidding
in the period of service to Party A, and during the period of this contract:

 

(1)Party B shall not be self-employed with Party A of the same kind of products,
services or competitive business;

 

(2)Party B shall not accept the employment of Party A competitors who produce
and engage in similar products, engage in similar services and business;

 

(3)Party B shall not provide (whether direct or indirect, paid or unpaid) to
Party A’s competitors.

 

(4)Party B shall not induce, persuade or induce Party A’s employees to leave
their posts or change jobs.

 

Article 40The areas restricted by the on-the-job competition are the countries
and regions in which China and Party A provide products or services worldwide.

 

Chapter 11 Restrictions on competition during separation

 

Article 41“Non-competition Agreement” shall be found in Annex B to this
contract, the Agreement on limitation of the separation of the competition. If
the two parties do not sign, then Party B shall not be obliged to leave the
competition.

 

Article 42In the event of the following circumstances, Party A shall pay
financial compensation to Party B according to the following criteria:

 

(1)If Party A deducts Party B’s wages for no reason or is paid more than 6
working days (excluding) the prescribed payday, in addition to paying the
deduction or the salary payment owed to Party B in full within the prescribed
time, it shall also pay the economic compensation equivalent to the deduction or
the arrears of 25 percent;

 

(2)If Party A pays Party B’s wages lower than the minimum wage standard
stipulated by the local government, it shall pay an additional economic
compensation equivalent to 25 percent of the lower than the standard portion at
the same time as the supplementary portion.

 

13

 

 

Article 43If the contract is terminated because of the statutory requirement to
pay economic compensation, Party A shall pay Party B economic compensation in
accordance with the relevant provisions of the State:

 

Article 44If the two parties agree on a service period due to Party A’s
capital-funded training, Party B violates the service period agreement, And
Party B shall pay Party A’s breach of contract in accordance with the agreement
between the two parties.

 

Article 45If Party B is a fresh graduate and signed the “*** Accepting Fresh
Graduate Agreement” with Party A, and Party B terminates this contract in
advance, Party B shall compensate Party A for the fees paid for its recruitment.

 

Article 46If Party B causes losses to Party A for violating its obligation of
confidentiality, infringing party A’s intellectual property rights or violating
Party A’s rules and regulations, Party B shall compensate Party A for all the
losses.

 

Article 47If Party A terminates this contract in accordance with Article 29 of
this contract, it shall not pay any compensation or compensation to Party B.

 

Article 48If the contract is terminated as a result of Party B’s illegal or
non-compliance, Party A shall have the right to demand that Party B return the
income and compensate for the loss.

 

14

 

 

Chapter 13 Settlement of labor dispute

 

Article 49In the event of a labor dispute arising out of the performance of this
contract, the parties may apply to the labor dispute mediation committee of the
unit for mediation; if mediation fails, the parties concerned shall, within 60
days from the date of the labor dispute, apply to the labor dispute arbitration
committee of the seat of Party A. A party may also apply directly to the Labor
Dispute Arbitration Commission for arbitration. In case the arbitration award
cannot be accepted, it’s allowed to file a lawsuit to the People’s Court.

 

Chapter 14 Miscellaneous

 

Article 50The rules and regulations of Party A in this Agreement refer to the
system issued in the name of Party A, and the system of covering Party A
according to its content and scope of application issued on behalf of Party A’s
affiliated institutions.

 

Article 51Affiliates in this agreement refer to any company that is directly or
indirectly controlled by a party, under common control with that party, or
controls that party; the term “controlling” means having an election or
appointing a majority of directors on the board or directing the company’s
management that power;

 

Article 52During the current contract period, when Party A needs to adjust party
B to Party A’s related institutions due to business adjustments, Party B agrees
to accept Party A’s adjustment and promptly handle sits not limited to the
contract re-signing procedures;

 

Article 53During the contract period, Party B transferred work between Party A
and its affiliates (hereinafter referred to as “employers”). If there is no
objection to the transfer and transfer of the employer, Party B agrees to
transfer this contract and both parties. The corresponding rights and
obligations of the original employer under other relevant agreements such as
service agreements signed during the existence of the labor relationship are
transferred to the new employer, and the other terms are the same as this
contract; transfer and transfer between the employer and Party B may be Only
change the labor contract, the two parties can no longer change other related
agreements such as service agreements or change the main body and content of the
agreement.

 

15

 

 

Article 54If Party B enters Party A as a fresh graduate, the “*** Accepting
Fresh Graduate Agreement” signed by Party B and Party A or the trustee of Party
A or their affiliates is also an annex to this contract. If the service period
stipulated in the *** Acceptance of Fresh Graduates Agreement is inconsistent
with the labor contract period signed by Party A and Party B, whichever is
longer, the longer period shall be deemed as the period of the labor contract of
both parties.

 

Article 55Party B is obliged to keep abreast of Party A’s current or future
revised and formulated rules and regulations through but not limited to Party
A’s office network and the “Employee Handbook”. These rules and regulations
(including the “Employee Handbook”) are all annexes to this contract Has the
same effect as this contract. If the foregoing rules and regulations are
inconsistent with the contract, the two parties agree that the rules and
regulations shall prevail.

 

Article 56Party B shall use the work to obtain all kinds of personal interests
and belong to Party A;

 

Article 57The annex to this contract includes: Annex A “Intellectual Property
and Confidentiality Agreement” Other special agreements, supplementary
agreements, attachments, etc. signed by both parties.

 

Article 58If the contract fails to be done or is contrary to the relevant
provisions of the state or local government in the future, it shall be
implemented in accordance with the relevant provisions of the State and the
effective system in force of Party A.

 

Article 59This contract is two copies in one form, and each of the two parties
to A and B shall each have the same legal effect.

 

16

 

 

Party A (Seal)     Party B: /s/ Bo Wan           Legal Representative:          
      Or Entrusted Agent (Seal):   Date of Signing: February 8, 2012

 

17

 

 

Intellectual Property and Confidentiality Agreement

 

Party A:  Beijing Sixiang Shiguang Technology Co., Ltd.

Legal Representative: Shi Liang

Registered Address: Room 1803,
Ideal Building, 111 Zhichun Road

 

Party B:  Wan Bo

Resident ID or other ID: [NUMBER]

Address: Building 6, Anning Linan District,
Haidian District, Beijing

Common Contact Method: [NUMBER]

 

Whereas:

 

(1) During the work period, Party B may form intellectual achievements in
research, development, and creation in the job;

 

(2) Party B may have access to business secrets related to technology, market,
finance, human resources, state of operation, etc. that belong to Party A or
Party A undertakes confidentiality obligations due to work needs;

 

Party A and Party B agree to sign the following Intellectual Property and
Confidentiality Agreement (“The Agreement”) at Party A’s residence. The
Agreement is an annex to the Labor Contract of both parties and forms an
integral part of the Labor Contract.

 

Article 1 Definition

 

1.1 Job development achievements

 

Job development achievements refer to all research, development and creative
achievements completed by Party B to perform its duties, complete Party A’s work
tasks or use Party A’s working conditions and resources while working for Party
A, or staged research, development and creative achievements that have been
started but not yet completed, including but not limited to:

 

(1) Any technology, scheme, method, design, process flow, material formula,
experience formula, and experimental data related to products and production;

 

(2) Computer software, computer program and its algorithm and design;

 

18

 

 

(3) Engineering drawings, flow charts and other drawings;

 

(4) Trademark design and logo design;

 

(5) Layout design;

 

(6) All the above-mentioned research, development and creations although not
within the scope of Party B’s duties but within the scope of Party A’s business,
and improvements to Party A’s existing research and development creations;

 

(7) Other achievements that may form intellectual property rights or have formed
intellectual property rights.

 

1.2 Business secrets

 

Business secrets refer to all information with commercial value and not known to
the public of Party A assuming confidentiality obligations to third parties,
including but not limited to:

 

(1) About the planning, design, definition and scheme of the products and
services currently in existence or being developed or conceived by Party A;
Information, data and drawings on tooling, manufacturing methods, technological
processes, material formulations, empirical formulas, experimental data,
computer software and its algorithms and designs; and models, samples, source
programs, target programs, etc.;

 

(2) Information and data of the service projects currently in existence or being
developed or conceived by Party A ;

 

(3) The quality management methods, pricing methods, and sales methods currently
in existence or being developed or conceived by Party A;

 

(4) Business activity information such as business plans, product development
plans, recruitment plans, internal business procedures, and lists of suppliers
and customers of Party A;

 

(5) The operation objectives and data, turnover, gross profit, profit, actual
cost of materials and finished products and standard cost and other financial
information of Party A;

 

(6) Bidding documents of Party A;

 

(7) Any contract, treaty, memorandum and agreement established between Party A
and others;

 

19

 

 

(8) The salary system and employee salary level of Party A;

 

(9) The information that Party A have confidentiality obligations to third
parties according to laws and agreements;

 

(10) Other information that Party A and its related companies mark
“confidential” or the business secrets which shall be kept according to the
confidentiality system of Party A.

 

Article 2 Attribution of right of the rights of job development achievements

 

2.1 Party B agrees that all job development achievements completed by itself
shall be reported to Party A immediately.

 

2.2 Party B understands and agrees that the intellectual property rights and
related rights of any job development achievements shall belong to Party A,
including but not limited to:

 

(1) The right to apply for patents and registered trademarks at home and abroad;

 

(2) Patent rights;

 

(3) Copyrights of computer software, trademark designs, logo designs and process
designs, drawings, documents and other works;

 

(4) Right to protect business secrets;

 

(5) About the exclusive right of commodity names and trademarks;

 

(6) Layout design rights;

 

(7) Other intellectual property rights and related rights arising from job
development;

 

(8) The right to sign on job development achievements.

 

2.3 Party B agrees to take all the actions, including application, enrolment and
registration, necessary for Party A to obtain and maintain the intellectual
property rights of the job development achievements according to Party A’s
requirements; and agree to provide the necessary documents and take necessary
measures in accordance with the requirements of Party A to ensure that the
intellectual property rights of Party B’s above-mentioned job development
achievements belong to Party A.

 

20

 

 

2.4 Party B agrees not to disclose any information about the above-mentioned job
development achievements to any third party without Party A’s prior written
consent.

 

2.5 Both Party A and Party B agree that for the research and development
achievements that Party B does not use Party A’s equipment, resources or
business secrets while working for Party A and fully utilizes his spare time,
the intellectual property rights and related rights shall belong to Party B.
However, except for the following cases:

 

(1) The research and development achievements are closely related to the
business of Party A;

 

(2) The research and development achievements are formed on the basis of
intellectual property rights owned by Party A (including but not limited to
patented or non-patented technologies);

 

(3) Party B preempts the research and development achievements of Party A.

 

Article 3 Description of original intellectual property rights and related
obligations

 

3.1 While signing the Agreement, Party B shall explain the following situations
to Party A in writing:

 

(1) Various intellectual property rights such as patent technology, copyright,
layout design and business secrets that Party B has previously owned;

 

(2) Confidentiality obligations that Party B shall bear to third parties in
accordance with the law or agreement. Party B is obliged to define this content
clearly so as to avoid conflicts between the work in Party A and this
obligation;

 

(3) If Party B has promised to any third party that it is not allowed to engage
in certain activities within a certain period of time or a certain field of work
before being employed by Party A, or has the non-competition obligation, Party B
shall make a full explanation to Party A in this regard.

 

21

 

 

This written statement is listed as an annex to the Agreement.

 

3.2 Party B shall bear all commercial or legal liabilities arising from Party
B’s failure to explain the above-mentioned conditions in writing, and Party B
shall also compensate all losses caused to Party A.

 

Article 4 Keep business secrets

 

Party B agrees that without Party A’s written consent, it will never publicly
publish or disclose any business secrets to others, never use any business
secrets for other purposes, and never copy or transfer any information
containing business secrets during the period of accepting Party A’s employment
and after the termination of the employment period, regardless of whether the
business secret information is developed by Party B himself, unless in order to
perform his duties in Party A or at the request of Party A or to implement the
provisions of national laws.

 

Article 5 Obligations upon employment termination

 

When the employment period is terminated for whatever reason, Party B agrees to
immediately hand over to Party A all documents, records, notes, outlines, data,
source programs, target programs, models, samples and any other materials that
Party A has mastered or that contain Party A’s confidential information, and
complete the relevant formalities.

 

Article 6 Promise for non-existence of conflict agreements

 

Party B declares and warrants that accepting Party A’s employment and signing of
the Agreement does not violate any other contracts or agreements that it has
signed.

 

Article 7 Miscellaneous

 

7.1 Party B promises not to directly or indirectly instigate or attempt to
influence other employees of Party A to leave office or to serve Party B or any
other individual or entity.

 

7.2 Party B promises not to induce or persuade Party A’s customers to leave
Party A or interfere in the affairs of Party A’s customers in any way.

 

22

 

 

7.3 If there is a dispute between the two parties due to the Agreement, they
agree to be under the jurisdiction of the Chaoyang District People’s Court of
Beijing.

 

7.4The Agreement shall come into effect after it is signed or sealed by both
parties.

 

7.5 The Agreement is made in duplicate. Party A and Party B shall hold one copy
respectively and they have the same legal effect.

 

Party A (Seal):     Party B: /s/ Bo Wan           Legal Representative:        
      Or Entrusted Agent (Seal):   Date of Signing: February 8, 2012

 

23

 

 

Labor Contract Renewal

 

The type of the Labor Contract Renewal at this time is Non-fixed Term Labor
Contract. Both Party A and Party B agree to renew the labor contract through
friendly negotiations. The effective date of the renewal contract is March 8,
2015, and the expiry date of the renewal contract is /                .

 

Party A (Seal)     Party B: /s/ Bo Wan           Legal Representative:          
Or Entrusted Agent (Seal): Date: March 8, 2015

 

24

 

 

Non-competition Agreement

 

Party A:  Sixiang Shiguang Technology Co., Ltd.

Legal Representative: Shi Lang

Registered Address: No. 101-06, Building 7,
South District, No. 9 South Hunan Road,
Kunming, Haidian District, Beijing

 

Party B:  Wan Bo

Resident ID or other ID: [NUMBER]

Address: Building 6, Anning Linan District,
Haidian District, Beijing

Common Contact Method: [NUMBER]

Guarantor and Telephone:

 

Whereas:

 

Party B acknowledges that since Party B is employed by Party A (including but
not limited to receiving training that Party A may provide to it from time to
time), it may have full access to Party A’s confidential information and be
familiar with Party A’s operations, business and prospects and have extensive
contacts with Party A’s customers, suppliers and others who have business
relationships with Party A; Party B is willing to keep the confidential
information confidential in accordance with the terms and conditions specified
in the Agreement and does not compete with Party A and its affiliated
enterprises. Therefore, after equal consultation, the two parties have reached
an agreement as follows:

 

Article 1 Definition

 

1.1 “Competitive business”: Refers to the businesses that Party A or its
affiliated enterprises are engaged in or plan to engage in, and other businesses
that are the same, similar, or competing with those performed by Party A or its
affiliated enterprises.

 

1.2 “Competitors” or “units having a competitive relationship with Party A”:
Refers to any individual, enterprise or other entity engaged in competitive
business other than Party A or its affiliated enterprises (including newly
established, combined, merged and acquired, invested, and renamed enterprises by
Party A or its affiliated enterprises). To avoid differences in understanding,
Party A’s competitors include at least the following enterprises (but not
limited to): (Described in the name of the company in 2015), 6rooms Technic
(abbreviation: 6rooms), Hangzhou Miluo (abbreviation: KK Singing) , HOYY
(abbreviation: YY Entertainment), ShangHai QuanTuDou(abbreviation:LaiFeng),
ZhengZhou KuangGu(abbreviation:HaoMeiMei), Beijing Zhonglian Imagination
(abbreviation:
MemeLiveBroadcast),HangZhouTaiKu(abbreviation:AiYueXiuChang),ZhiHuiYou(abbreviation:17173LiveBroadcast),XinLangnet(abbreviation:XinLangXiuChang),WangYi(abbreviation:bobo),ShangHai
LeHe (abbreviation:Ku6AiXiu), BeiJing KuWo(abbreviation:KuWoXiuChang) ,etc.

 

25

 

 

1.3 “Region”: Refers to the geographical scope in which Party A or its
affiliated enterprises are engaged in or plan to engage in their respective
businesses. This region includes but is not limited to countries and regions in
China and around the world where Party A provides products or services.

 

1.4 “Term”: Refers to the period of Party B’s employment with Party A-- 24
months after the period of employment and the period of the termination of the
period--the period of non-competition.

 

1.5 “Affiliated enterprises”: Refers to any other legal person that controls
Party A, or is controlled by Party A, or is under common control with Party A.

 

Article 2 Obligations of Party B

 

2.1 Within the term and regions, do not directly or indirectly in the name of an
individual or in the name of an owner, licensor, licensee, itself, agent, Party
B, independent contractor, lessor, lessee, owner, partner, shareholder or
director or manager of Party A or in any other name:

 

(1) Invest or engage in competitive business other than Party A’s business, or
establish an enterprise or other entity engaged in competitive business;

 

(2) Provide any services or disclose any confidential information of Party A to
competitors;

 

(3) Accept the employment of Party A’s customers and serve and work for Party
A’s customers in the role of internal employees, as long as such services or
work are of the same type as the products or services provided to customers by
Party A;

 

(4) Party B shall not accept the employment of competitors of Party A that
produce similar products and is engage in similar services and business with
Party A, or indirectly work for competitors by accepting employment from
competitors’ subcontractors, suppliers or labor dispatching units;

 

(5) Party B shall not provide (whether direct or indirect, paid or unpaid)
consultation and assistance to Party A’s competitors.

 

2.2 Do not directly or indirectly persuade, induce, encourage or otherwise
encourage Party A or its affiliated enterprises within the time limit:

 

(1) Any manager or employee terminates such manager or the employment
relationship with Party A or its affiliated enterprises;

 

26

 

 

(2) Terminate any customer, supplier, licensee, licensor or other person or
entity having actual or potential business relationship with Party A or its
affiliated enterprises (including any potential customer, supplier or licensee,
etc.), or change the business relationship with Party A or its affiliated
enterprises in other ways.

 

Do not directly or indirectly abet, induce, attempt to hire or hire any current
employee of Party A within the time limit (including personnel hired by Party A
within six months before and after the date of termination of employment
relationship between Party A and Party B), and shall not assist any other person
or entity in similar employment.

 

2.3 Party B promises that it has not signed and will not sign any written or
oral agreement that conflicts with the terms of the Agreement.

 

2.4 Regardless of the reasons for leaving from Party A, no unit with a
competitive relationship with Party A will be employed within 2 years after
leaving.

 

2.5 Party B shall not, within 2 years after demission from Party A for any
reason, establish any competitive company with Party A or engage in the
production of products related to Party A’s business secrets.

 

2.6 When Party B leaves office, it should go through the formalities for leaving
office in accordance with the provisions of Party A, and provide the employment
certificates (stamped with official seal) issued by the new employment unit to
Party A before the 5th of the month following the month after leaving office
(Employment certificates shall be accompanied by the proof of housing provident
fund, payment of social insurance and proof of payment of personal income tax
issued by local tax) (hereinafter collectively referred to as “employment
certificates”). The employment certificates shall contain the following
information: Time to establish labor relationship, duration of the labor
contract, position; the issuing unit has known the situation of Party B’s
non-competition obligations and the purpose of issuing the certificates; if a
false certificate is issued, the issuing unit shall promise to jointly bear the
civil legal liability under the non-competition contract with Party B; the
issuing unit’s effective contact address, telephone, fax and other communication
information. Party A has the right to inform Party B’s new employer, service
unit or other units of Party B’s confidentiality obligations and non-competition
obligations. If the employment certificates provided by Party B are incomplete,
they shall be corrected. Before Party B corrects the employment certificates, it
shall be deemed that no employment certificates have been provided.

 

27

 

 

2.7 Party B shall bear the relevant income tax on the non-competition
compensation as stipulated in the Agreement, and Party A shall have the right to
withhold and pay in accordance with national regulations.

 

Article 3 Obligations of Party A

 

3.1 During the period of demission non-competition agreed in the Agreement,
Party A shall pay Party B economic compensation for demission non-competition on
a monthly basis, and the standard is: 30% of the average monthly salary of Party
B in the previous year (if the amount is lower than the minimum economic
compensation standard for non-competition stipulated by Beijing local
regulations at the time of demission, it shall be implemented in accordance with
the provisions of Beijing Municipality); The monthly compensation shall be
calculated according to the natural month, and Party A shall pay Party B the
compensation for the last natural month on the unified payday after the end of
each natural month. If the first natural month or the last natural month of the
period of non-competition that Party B begins to fulfill its non-competition
obligations is not a full month, the compensation will be paid according to the
actual number of days in the month.

 

3.2 Party B shall designate in writing the bank account number of which it will
receive the economic compensation for demission non-competition at the time of
demission. If Party B does not specify in writing, Party A may transfer directly
to the salary account of Party B upon leaving office, or directly transfer to
the third party institution (the escrow costs incurred shall be borne by Party
B). The date of receipt or the date of escrow shall be deemed as the date when
Party B receives the economic compensation. If the bank account of Party B
changes, it shall notify Party A in writing fifteen days in advance. If the
economic compensation for demission non-competition is delayed due to Party B or
the bank, it shall not be regarded as delayed payment by Party A, and Party B
shall not terminate the demission non-competition obligations on this ground.
(The term “writing” in this article refers to the paper form and autograph,
excluding fax and email)

 

Article 4 Termination of Party B’s obligations

 

4.1 Party B’s demission non-competition obligations shall be terminated only
because of the following reasons:

 

(1) If Party A fails to pay the economic compensation for demission
non-competition of any one month or makes it clear that it will no longer pay
the economic compensation for demission non-competition, Party B’s demission
non-competition obligations will be naturally terminated from the date of
occurrence of the foregoing, but Party A shall not bear any liability for breach
of contract; or

 

28

 

 

(2) The period of demission non-competition as agreed in the Agreement expires;
or

 

(3) The Agreement is terminated with consensus through negotiation by both
parties;

 

Article 5 Liability for breach of contract of Party B

 

5.1 If Party B violates the provisions of Article 2 of the Agreement, Party B
shall:

 

(1) Return all the economic compensation for demission non-competition that
Party A has paid;

 

(2) Pay Party A the liquidated damages, the standard of liquidated damages is
the economic compensation for the 24-month demission non-competition in
accordance with the standards stipulated in the Agreement;

 

(3) Resign from the unit that has a competitive relationship with Party A;

 

(4) Party B shall compensate for other economic losses caused to Party A.

 

5.2 If Party B violates the provisions of Article 2 or violates the
non-competition after leaving office, in addition to Party A’s right to stop
paying compensation for demission non-competition to Party B, Party B shall
still abide by the non-competition regulations stipulated in the Agreement.

 

5.3 If Party B’s breach of contract violates Party A’s business secret rights,
Party A shall have the right to require Party B to bear tort liability in
accordance with the provisions of relevant laws and regulations in addition to
requiring Party B to bear the liability for breach of contract in accordance
with this contract.

 

5.4 If Party B’s breach of contract violates Party A’s business secrets or other
breaches of contract cause losses to Party A, Party B shall also compensate
Party A for the actual economic losses suffered. The reasonable expenses paid by
Party A for investigating Party B’s breach of contract shall be included in the
compensation for damages.

 

5.5 Party B acknowledges that its breach of the Agreement will cause irreparable
damages to Party A and / or its affiliated enterprises, and that the monetary
compensation obtained through any litigation is not sufficient to fully
compensate for such damages. Party B agrees that Party A and / or its affiliated
enterprises shall have the right to prevent violations of the Agreement through
temporary restraining orders, prohibition orders, actual performance of the
terms of the Agreement or any other legal remedies.

 

Article 6 Fair commitment

 

Both parties agree that the scope and nature agreed in Article 2, Article 3,
Article 4 and Article 5 of this contract are fair and reasonable. The time,
geographical area and scope agreed here are necessary to protect Party A and its
affiliated enterprises to make full use of their goodwill to carry out
operations.

 

29

 

 

Article 7 Dissolution and termination

 

7.1 The Agreement can be cancelled under the following circumstances, but Party
B shall continue to faithfully implement the obligations that Party B should
continue to perform in accordance with the provisions, nature and purpose of the
Agreement:

 

(1) Both parties have reached a consensus;

 

(2) Other situations specified by the laws, administrative regulations or the
Agreement.

 

7.2 The Agreement can be terminated under the following circumstances, but Party
B shall continue to faithfully implement the obligations that Party B should
continue to perform in accordance with the provisions, nature and purpose of the
Agreement:

 

(1) The non-existent situation occurs in the subject of the Agreement;

 

(2) Other situations specified by the laws, administrative regulations or the
Agreement.

 

Article 8 Application of laws and resolution of disputes

 

8.1 The Agreement shall be governed by and be construed in accordance with the
laws of the People’s Republic of China.

 

8.2 Both parties shall attempt to resolve any disputes arising from and in
connection with the Agreement through friendly negotiations. If such
negotiations have no results, such disputes shall be submitted to the Beijing
Arbitration Commission for settlement according to its rules and procedures.
During the arbitration process, both parties shall perform the rest of the
agreement except for disputes as much as possible.

 

Article 9 Modification and transfer

 

9.1 The Agreement comes into effect after the date of signature and seal by both
parties. The Agreement shall not be modified, supplemented or changed without
the written consent of both parties.

 

9.2 Party B shall not transfer any obligations or rights of the Agreement or
arising from the Agreement.

 

Article 10 Abandonment

 

That either party to the Agreement has not exercised or delayed the exercise of
any rights, powers and privileges under the Agreement or any other agreements or
contracts related to the Agreement shall not be deemed to abandon those rights,
powers and privileges; Any independent or partial exercising of any rights,
powers or privileges shall not hamper the party exercising these rights, powers
or privilege in the future.

 

30

 

 

Article 11 Validity of the Agreement

 

11.1 Both parties acknowledge that they have carefully reviewed the contents of
the Agreement and fully understood the legal implications of the terms hereof.

 

11.2 Both parties agree to perform the Agreement to the maximum extent permitted
by law. The invalidity, illegality or unenforceability of any part of the
Agreement will not affect or weaken the validity, legality and enforceability of
the rest of the Agreement.

 

11.3 The Agreement and all its annexes constitute all the complete agreements
reached by both parties on the matters agreed in the Agreement, and replace all
oral or written negotiations, statements or agreements reached by both parties
on the matters agreed in the Agreement before the signing of the Agreement.

 

11.4 The Agreement takes effect as soon as it is signed by both parties, and
continues to be effective after the Labor Contract is terminated or cancelled
until the obligation to non-competition obligations are terminated.

 

Article 12 Text of the Agreement

 

The Agreement is in duplicate, with each party holding one copy, having the same
effect.

 

[No text below]

 

Party A (Seal):     Party B: /s/ Bo Wan           Legal Representative:        
      Or Entrusted Agent (Seal):   Date of Signing: March 8, 2015

 

31

 

 

Salary Confidentiality Agreement

 

The principle of salary confidentiality:

 

1 The salary information of the company’s employees belongs to the company’s
business secrets.

 

2 If Party B has doubts about its salary, it shall consult with the relevant
person in charge of the Human Resources Department.

 

3 Party A establishes the salary authority according to the management
authority, and only the management personnel of department directors and above
shall have the authority to know the salary situation of its employees.

 

4 Party B promises to abide by the provisions of the Agreement and the other
salary confidentiality principles of Party A; Party B shall not obtain the
salary information of others by any means; it is not allowed to disclose or
discuss the salary information of oneself and others beyond the authority.

 

5 If there is any violation of the provisions of the Agreement or the other
salary confidentiality principles of Party A, once found, the company will give
corresponding punishment according to the seriousness of the violation:

 

●Punishment for salary reduction: Applicable when Party B violates the
Agreement, or inquires or discloses the salary information of the department or
others for the first time. Employee whose salary is reduced due to violations of
the Agreement and other salary confidentiality principles of Party A will be
disqualified from company-level rewards such as salary adjustments, grade
adjustments, and additional option bonuses within one year.

 

●Punishment for terminating the Labor Contract and reserving the right to pursue
further responsibility: causes economic losses to the company for the second
time.

 

6 Employee whose salary is reduced due to violations salary confidentiality
principles of Party A will be disqualified from company-level rewards such as
salary adjustments, grade adjustments, and additional option bonuses within one
year.

 

This agreement is effective from the date of signature

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.   Party B: /s/ Bo Wan    
      The Human Resources Department(seal)   Resident ID:             February
8, 2012

 

 

32

 

